     CASE 0:20-cv-01929-SRN-HB Doc. 123 Filed 01/22/21 Page 1 of 3




                     UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MINNESOTA


BROCK FREDIN,

                   Plaintiff,
                                          District Court Case No. 17-CV-3058
     --against--                          (SRN)

LINDSEY MIDDLECAMP,

                   Defendants.



BROCK FREDIN,

                   Plaintiff,             District Court Case No. 18-CV-466
                                          (SRN)
     --against--

GRACE MILLER,
CATHERINE SCHAEFER,

                   Defendants.



BROCK FREDIN,

                   Plaintiff,

     --against--                          District Court Case No. 20-CV-01929
                                          (SRN)
JAMIE KREIL,

                   Defendant.


                                 DECLARATION




                                      1
         CASE 0:20-cv-01929-SRN-HB Doc. 123 Filed 01/22/21 Page 2 of 3




STATE OF WISCONSIN                  }
                                    ss:
COUNTY OF SAINT CROIX               }

       BROCK FREDIN, being duly sworn, deposes and says:

       1.     I am the Plaintiff in the above-captioned proceeding.           I submit this

declaration in response to the Court’s January 8, 2021 show cause Order. [Fredin v. Kreil,

Dock. No. 110.]

                      REMOVAL OF WEBSITES AND VIDEOS

       2.     The Court ordered several websites and videos to be removed in its

November 23, 2020 Order. These websites and videos contain constitutionally protected

criticism. I have removed those websites or videos pursuant to the January 8, 2021 Order.

       3.     It bears noting, Defendants content is still publicly available, has been for

many years, and apparently will continue to be for my lifetime. Defendants extort me with

a lifetime of their abuse. This includes their lifetime physical threats to my safety.

       4.     The Court is selectively applying unequal prejudicial standards in

furtherance of Defendants unlawful conduct.

       5.     The Court’s conduct to enable Defendants torture and abuse asserted against

me is disturbing, sickening, and truly evil.



Dated: January 22, 2021




                                               2
CASE 0:20-cv-01929-SRN-HB Doc. 123 Filed 01/22/21 Page 3 of 3




                                 s/ Brock Fredin
                                 Brock Fredin
                                 Saint Croix Co., WI
                                 (612) 424-5512 (tel.)
                                 brockfredinlegal@icloud.com
                                 Plaintiff, pro se




                             3
